Citation Nr: 0841646	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain, degenerative joint disease with tension 
headaches associated with cervical muscle spasm prior to 
November 9, 2008; in excess of 20 percent from November 9, 
2008 through January 11, 2008; and in excess of 30 percent 
from January 12, 2008.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1994. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and March 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In September 2008, the veteran testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issues of service connection for hypertension, low back 
pain and TDIU as well as increased ratings for a cervical 
spine disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDINGS OF FACT

On September 25, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal of entitlement to 
service connection for asthma was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of 
entitlement to service connection for asthma by the veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time or during the course of 
hearing on the record before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his authorized representative.  38 
C.F.R. § 20.204 (2008).  During his Board hearing, the 
veteran withdrew his appeal concerning entitlement to service 
connection for asthma and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed. 


ORDER

The appeal of entitlement to service connection for asthma is 
dismissed. 




REMAND

The Board notes that the veteran indicated during his 
September 2008 Travel Board hearing that his claim for 
disability from the Social Security Administration (SSA) had 
been adjudicated.  Such records should be requested and be 
associated with the claims file.  

During his hearing, the veteran indicated that he attempted 
vocational rehabilitation.  The vocational rehabilitation 
file should be associated with the claims file and considered 
in conjunction with this claim.  

The veteran also testified that he receives physical therapy 
and/or treatment three times a week from Memorial Hospital on 
Printers Parkway.  The veteran should be asked to complete an 
authorization form so that such records may be requested.  
The Board notes that prior requests for the veteran to 
complete release forms for other facilities went unanswered 
by the veteran.  The veteran is reminded that the "duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran should also be asked 
to advise VA of any other current treatment relevant to his 
claims and to provide appropriate authorization forms.

The record and testimony also indicate that the veteran has 
worked at various points in time during the course of his 
claim for TDIU filed in June 2006, although it is the 
veteran's contention that such employment was no more than 
marginal in nature.  However, the actual income has not been 
reported.  The veteran should therefore be asked to submit 
copies of tax returns for the years 2006 and 2007, or other 
proof of wages.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board also notes that the veteran now contends that his 
hypertension is due to medication he takes for his service 
connected conditions.  The veteran has not been provided with 
notice pursuant to the Veterans Claims Assistance Act (VCAA) 
pertaining to a claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
pursuant to 38 U.S.C.A. §§ 5102, 5103 (West 
2002) pertaining to the claim for secondary 
service connection for hypertension.

2.  Request that the SSA provide the 
records pertinent to the veteran's claim 
for Social Security benefits as well as 
the medical records relied upon concerning 
that claim.

3.  Associate the veteran's VA vocational 
rehabilitation file with the claims file.  
If no file exists, the record should be 
annotated as such.

4.  Ask the veteran to complete an 
authorization for the release of medical 
records from Memorial Hospital on Printers 
Parkway dating since April 2007.  The 
veteran should also be asked to provide the 
names and addresses of all medical care 
providers who treated the veteran for his 
claimed conditions.  After securing the 
necessary release, the RO/AMC should obtain 
the identified records which are not 
duplicates of those already contained in 
the claims file.

5.  Ask the veteran to submit copies of 
tax returns for the years 2006 and 2007, 
or other proof of wages during those 
years.

6.  Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


